United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3232
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Joseph Vincent Hunt,                   *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: February 9, 1999

                                 Filed: March 30, 1999
                                  ___________

Before WOLLMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

WOLLMAN, Circuit Judge.

     Joseph Hunt appeals his conviction and sentence for conspiracy to manufacture
methamphetamine. We affirm.

                                        I.

      Beginning in 1996, Hunt and co-conspirator Donald Benefield agreed to
manufacture methamphetamine. The two maintained a methamphetamine laboratory
in Hunt’s cabin in a rural area of Ripley County, Missouri. They manufactured eight
to twelve grams of methamphetamine on seven occasions. On one occasion, they
attempted to make 100 grams, but were unsuccessful.

      In April of 1997, Hunt and Benefield invited Richard Kearbey, Hunt’s brother-
in-law, to assist them in the manufacturing process. Kearbey agreed to provide
phosphorous and ephedrine, and Hunt agreed to provide all of the other necessary
chemicals and equipment. Unbeknownst to Hunt or Benefield, Kearbey was assisting
federal authorities pursuant to a cooperation agreement stemming from a prior arrest.
Kearbey informed Herman Hogue, a Drug Enforcement Administration agent, about
Hunt and Benefield’s plans. Based on this information, Hogue obtained a search
warrant for Hunt’s property.

       On April 24, 1997, Kearbey delivered to Hunt’s cabin 2,088 grams of ephedrine,
which had been crushed and soaked by government agents. Hunt, Benefield, and
Kearbey measured out the necessary quantities of iodine, ephedrine, and phosphorous.
Hunt and Benefield then mixed the chemicals in a flask and thereafter performed all the
tasks necessary for methamphetamine production.

      Later the same day, government agents executed the search warrant and arrested
Hunt and Benefield. Benefield pleaded guilty before trial and testified against Hunt
pursuant to a cooperation agreement.

       The district court1 denied Hunt’s motions for dismissal of the indictment based
on outrageous government conduct. Following two days of testimony, a jury convicted
Hunt of conspiring to manufacture methamphetamine. See 21 U.S.C. § 846. At
sentencing, the district court found Hunt responsible for at least 100 grams but less than
300 grams of actual methamphetamine. The district court also enhanced Hunt’s base


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                           -2-
offense level pursuant to section 3C1.1 of the United States Sentencing Guidelines,
finding that Hunt had committed perjury during trial. The district court then sentenced
Hunt to a term of 200 months’ imprisonment and five years’ supervised release.

        On appeal, Hunt raises several challenges to his conviction and sentence. He
first argues that his conviction should be set aside and the indictment quashed because
the government engaged in outrageous conduct in violation of the Due Process clause
of the Fifth Amendment. We review a claim of outrageous government conduct de
novo. See United States v. Cannon, 88 F.3d 1495, 1506 (8th Cir. 1996).

       The defense of outrageous government conduct is similar to, although different
from, the defense of entrapment. Whereas the defense of entrapment focuses on the
predisposition of the defendant to commit the crime, the defense of outrageous
government conduct focuses on the government’s actions. See id.

        Our cases recognize the defense of outrageous government conduct, see United
States v. Pardue, 983 F.2d 835, 841 (8th Cir. 1993); United States v. Huff, 959 F.2d
731, 734 (8th Cir. 1992); United States v. Mazzella, 768 F.2d 235, 238 (8th Cir. 1985),
but only in cases involving “‘the most intolerable government conduct.’” United States
v. Musslyn, 865 F.2d 945, 947 (8th Cir. 1989) (quoting United States v. Esch, 832 F.2d
531, 538 (10th Cir. 1987)). Government conduct which is “so outrageous and shocking
that it exceed[s] the bounds of fundamental fairness,” United States v. Johnson, 767
F.2d 1259, 1275 (8th Cir. 1985), may violate the Due Process clause and bar a
subsequent prosecution. See United States v. Russell, 411 U.S. 423, 431-32 (1973).
“The level of outrageousness needed to prove a due process violation is ‘quite high,’
and the government’s conduct must ‘shock the conscience of the court.’” Pardue, 983
F.2d at 847 (quoting United States v. Jacobson, 916 F.2d 467, 469 (8th Cir. 1990)).
We recognize that government agents “may go a long way in concert with the
individual in question without being deemed to have acted so outrageously as to violate


                                          -3-
due process.” United States v. Kummer, 15 F.3d 1455, 1460 (8th Cir. 1994) (quoting
United States v. Quinn, 543 F.2d 640, 648 (8th Cir. 1976)).

        Hunt asserts that the government crossed the line of fundamental fairness when
Kearbey provided 2,088 grams of ephedrine, a chemical necessary for the production
of methamphetamine. We disagree. As a general rule the government may supply
some item of value that the drug ring requires. See Russell, 411 U.S. at 432. In order
to infiltrate the underworld of drug production federal agents often must participate in
the illegal enterprise. Id. In the instant case, it was Hunt who invited Kearbey to
participate in an ongoing scheme to manufacture methamphetamine. Having been so
invited, it was not unreasonable for Kearbey to contribute something of value to the
conspiracy in order to continue the investigation. Accordingly, we cannot say that,
based on these facts, the government’s conduct violated “fundamental fairness” or
shocked “the universal sense of justice.” Id. (quoting Kinsella v. United States ex rel.
Singleton, 361 U.S. 234, 246 (1960)).

       Hunt next argues that the district court erroneously admitted testimony of
governmental witnesses who testified pursuant to cooperation agreements, contending
that any promise made by the government to a witness in exchange for testimony
violates 18 U.S.C. § 201(c)(2). We recently rejected a similar argument in United
States v. Johnson, No. 98-2671, slip. op. at 9 (8th Cir. Feb. 8, 1999). See also United
States v. Singleton, 165 F.3d 1297 (10th Cir. 1999) (en banc); United States v. Haese,
162 F.3d 359 (5th Cir. 1998); United States v. Ware, 161 F.3d 414 (6th Cir. 1998).
In Johnson, we concluded that “the statute does not sweep so broadly as to prevent
prosecutors from offering leniency to an individual in exchange for truthful testimony.”
Johnson, No. 98-2671, slip. op. at 9. The district court therefore did not err in
admitting the testimony of the cooperating witnesses.

      Hunt argues that the district court erred in calculating his base offense level
under the sentencing guidelines. See U.S.S.G. § 2D1.1. He challenges the district

                                          -4-
court’s findings regarding the quantity of methamphetamine attributed to him. Hunt
also argues that the district court erred when it enhanced his base offense level for
obstruction of justice. See U.S.S.G. § 3C1.1. We review the district court’s factual
findings for clear error, and its application of the sentencing guidelines de novo. See
United States v. Williams, 109 F.3d 502, 509 (8th Cir. 1997).

       The district court held Hunt responsible for at least 100 grams but less than 300
grams of actual methamphetamine, resulting in a base offense level of 32. Hunt argues
that he was responsible for only 60 to 70 grams. In determining the base offense level,
the district court may consider the “size or capability of any laboratory involved.”
U.S.S.G. § 2D1.1, comment. (n.12). To determine the manufacturing capability of the
laboratory, it is appropriate to rely upon the testimony of a qualified expert. See United
States v. Wagner, 884 F.2d 1090, 1097-98 (8th Cir. 1989). Jack Raney, a chemist and
agent for the Drug Enforcement Administration, testified that based upon the amount
of precursors such as ephedrine and pseudoephedrine, the production capacity of
Hunt’s laboratory was 112 grams of actual methamphetamine. This testimony was
consistent with Hunt’s admitted objective of manufacturing 100 grams of
methamphetamine on the day he was arrested. Accordingly, the district court did not
err when it held Hunt responsible for at least 100 grams but less than 300 grams of
actual methamphetamine. See United States v. Funk, 985 F.2d 391, 393 (8th Cir.
1993) (upholding a sentence where the quantity of methamphetamine was estimated
based upon the manufacturing capability of the laboratory).

       The district court also imposed a two-level enhancement for obstruction of
justice. See U.S.S.G. § 3C1.1. “A defendant is subject to an obstruction of justice
enhancement under section 3C1.1 if he testifies falsely under oath in regard to a
material matter and does so willfully rather than out of confusion or mistake.” United
States v. Chadwick, 44 F.3d 713, 715 (8th Cir. 1995) (per curiam). A district court’s
enhancement for obstruction of justice is a factual finding that we review for clear
error. See United States v. Garin, 103 F.3d 687, 689 (8th Cir. 1996).

                                           -5-
        At trial, Hunt attempted to persuade the jury that Kearbey had threatened him,
thus forcing him to manufacture methamphetamine. Hunt testified that Kearbey stated
that if Hunt did not help Kearbey manufacture methamphetamine and Kearbey lost his
farm, Hunt’s sister and nieces “would pay for it.” The district court found that this
testimony by Hunt constituted perjury, a finding that we cannot say is clearly
erroneous.

      Finally, Hunt argues that the district court should have departed downward
because the government had engaged in sentencing entrapment. Sentencing entrapment
occurs when “outrageous government conduct overcomes the will of an individual
predisposed only to dealing in small quantities” for the purpose of increasing the
amount of drugs in the conspiracy and the resulting sentence of the entrapped
defendant. See United States v. Rogers, 982 F.2d 1241, 1245 (8th Cir. 1993) (citing
United States v. Lenfesty, 923 F.2d 1293, 1300 (8th Cir. 1991)). Hunt contends that
he was not predisposed to manufacture 100 grams of actual methamphetamine.
Specifically, he claims that the amount of methamphetamine attributable to him would
be significantly less without the ephedrine supplied by Kearbey. We disagree. Hunt
admitted that he intended to manufacture 100 grams of methamphetamine. Indeed,
Benefield testified that he and Hunt attempted to manufacture 100 grams of
methamphetamine in 1996 but that they had “messed it up.” In light of the laboratory’s
capacity to manufacture 112 grams of actual methamphetamine, coupled with Hunt’s
admission that he had manufactured eight to twelve grams of methamphetamine on
seven occasions prior to his arrest, this is not a case in which the government overcame
any predisposition on Hunt’s part to deal only in smaller quantities of
methamphetamine. See United States v. Williams, 109 F.3d 502, 512 (8th Cir. 1997).

      The judgment and sentence are affirmed.




                                          -6-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -7-